DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        BERTRAM CROCKER,
                            Appellant,

                                    v.

                          WILLIAM J. TIGHE,
                               Appellee.

                              No. 4D17-3738

                              [June 28, 2018]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Joseph Marx, Judge; L.T. Case No. 50-2014-CA-008922-
XXXX-MB.

  Philip M. Chopin of Chopin & Chopin, LP, West Palm Beach, for
appellant.

    Kenneth D. Lemoine of Kenneth D. Lemoine, P.A., West Palm Beach,
for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., GROSS and CIKLIN, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.